


110 HR 6324 IH: Imported Ethanol Facilitation

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6324
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Mr. Udall of Colorado
			 (for himself and Mr. Perlmutter)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To facilitate the importation of
		  ethanol.
	
	
		1.Short titleThis Act may be cited as the
			 Imported Ethanol Facilitation
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)The United States
			 has levied a tariff on imported ethanol equal to the excise tax credit for
			 blending ethanol in order to preclude foreign producers from benefitting from
			 that credit.
				(2)However, the Food,
			 Conservation, and Energy Act of 2008 will decrease the excise tax credit for
			 blending ethanol from $0.51 to $0.45 per gallon, but extend the $0.54 per
			 gallon temporary duty on imported ethanol.
				(3)The result of
			 these changes will be to increase the competitive disadvantage of ethanol
			 imports in the United States marketplace and transform a tariff designed to
			 offset a domestic subsidy into a real import barrier.
				(4)Erecting such an
			 import barrier will tend to reduce the amount of ethanol that will be brought
			 into the United States market from foreign producers, and thus will tend to
			 increase the price of fuel for American consumers, while increased ethanol
			 imports could possibly have the opposite result.
				(5)Erecting such an
			 import barrier also can impede development of a global biofuels marketplace
			 that would permit mutually beneficial trade between producing regions,
			 including the United States, that would assist in stabilizing both fuel and
			 food prices.
				(b)PurposeThe purpose of this Act is to ensure that
			 the tariff on ethanol does not exceed the tax credit applicable to blenders of
			 ethanol, to avoid erecting a new trade barrier to imports of ethanol while
			 assuring that foreign blenders will not benefit from the tax credit, and to
			 require a study of potential effects of further reduction in or elimination of
			 the duty on ethanol.
			3.Ethanol tax
			 parity
			(a)In
			 generalThe President
			 shall—
				(1)reduce the
			 temporary duty imposed on ethanol under heading 9901.00.50 of the Harmonized
			 Tariff Schedule of the United States by an amount equal to the reduction in any
			 Federal income or excise tax credit under section 40(h), 6426(b), or 6427(e)(1)
			 of the Internal Revenue Code of 1986, that occurs on or after January 1, 2009;
			 and
				(2)take any other action necessary to ensure that the temporary duty imposed on
			 ethanol under such heading 9901.00.50 does not excced any Federal income or
			 excise tax credit applicable to ethanol under the Internal Revenue Code of
			 1986.
				(b)Effective
			 dateAny action by the
			 President under paragraph (1) or (2) of subsection (a) shall take effect as of
			 the same day as the corresponding reduction or other change in the Federal
			 income or excise tax credit under section 40(h), 6426(b), or 6427(e)(1), or
			 other provision, of the Internal Revenue Code of 1986.
			4.Study of
			 potential effects of increased ethanol importsNo later than 90 days after the date of the
			 enactment of this Act, the Secretary of Energy and the Secretary of Commerce
			 shall submit to the Congress a report regarding the effects of the further
			 reduction or elimination of the duty on ethanol on—
			(1)fuel supplies and
			 fuel prices in the United States; and
			(2)domestic production
			 of ethanol.
			
